                                          Case 4:19-cv-07263-YGR Document 86 Filed 03/01/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         GERALD ONWUKEME, ET AL,
                                   7                                                       Case No. 19-cv-7263 YGR
                                                        Plaintiffs,
                                   8
                                                 v.                                        PRETRIAL ORDER NO. 1 RE: PRETRIAL
                                   9                                                       CONFERENCE
                                         COSTCO WHOLESALE CORP.,
                                  10
                                                        Defendant.
                                  11

                                  12          Having considered the filings to date and the arguments and other submissions at the
Northern District of California
 United States District Court




                                  13   Pretrial Conference, held on February 26, 2021, for good cause shown the Court enters the

                                  14   following orders:

                                  15   1. Trial Date and Schedule: In light of the ongoing COVID-19 pandemic, the jury trial of this

                                  16      matter is vacated. Once the District is regularly trying cases, the parties will be contacted

                                  17      about rescheduling.

                                  18   2. For informational purposes, in general, jury selection shall begin at beginning at 9:00 a.m. All

                                  19      remaining trial days shall begin at 8:30 a.m. Counsel shall arrive in court early enough to

                                  20      proceed promptly at 8:00 a.m. Trial schedule will be Monday through Friday, from 8:30 a.m.

                                  21      to 1:30 p.m. with two fifteen-minute breaks. Additional time may be scheduled for matters

                                  22      outside the presence of the jury as necessary and determined by the Court. Sidebars are not

                                  23      permitted. Counsel should be prepared to anticipate issues so that they may be addressed

                                  24      outside of normal trial hours. In this regard, Counsel should also be prepared to reconvene

                                  25      with the Court after the Court’s standing calendars which normally begin at 2:00 p.m.

                                  26   3. The parties shall each be afforded 8 hours to present their case, including opening statements

                                  27      and closing arguments. The parties shall receive daily timesheets advising of the time

                                  28      remaining. Any concerns must be raised immediately or will be waived. The Court shall note
                                          Case 4:19-cv-07263-YGR Document 86 Filed 03/01/21 Page 2 of 6




                                   1      on the timesheets any amount of time that plaintiffs and defendant want to reserve one for

                                   2      closing arguments.

                                   3   4. Standard Motions in Limine: The Court hereby orders that: (a) witnesses shall be excluded

                                   4      until testimony is completed; and (b) there shall be no reference to or evidence presented of

                                   5      settlement discussions, mediation, or insurance.

                                   6            A motion in limine refers “to any motion, whether made before or during trial, to exclude

                                   7      anticipated prejudicial evidence before the evidence is actually offered.” Luce v. United

                                   8      States, 469 U.S. 38, 40, n. 2 (1984). The Court’s rulings on the motions in limine will be

                                   9      issued by separate orders.

                                  10   5. Parties are ordered to admonish witnesses of the Court’s rulings. Failure to comply with a

                                  11      ruling by the Court may result in sanctions, including without limitation the striking of the

                                  12      witness’s entire testimony.
Northern District of California
 United States District Court




                                  13   6. Witnesses: The parties are limited to calling the witnesses submitted on the list filed for the

                                  14      Pretrial Conference. Here, Docket Numbers 56, 59, 61, and 62, Upon a showing of good

                                  15      cause, including for rebuttal or impeachment purposes, additional witnesses will only be

                                  16      allowed by Court order.

                                  17   7. By March 26, 2021, the parties shall deliver via email a single joint list of all witnesses,

                                  18      attorneys, and others involved in the trial, in alphabetical order to be shown to prospective

                                  19      jurors during voir dire. The list shall be legible and formatted to fit on one page.

                                  20   8. Exhibits and Exhibit Lists: The parties are limited to using the exhibits submitted on the

                                  21      Exhibit List. Here, Docket Numbers 58 and 60. That said, the Court understands that

                                  22      proceedings are in progress to compel compliance with subpoenas. With respect to those

                                  23      documents, the Court would not exclude them on the basis of timeliness.

                                  24          No witness may be shown any document or other object until it has been marked for

                                  25      identification using an exhibit number. The parties shall file updated Exhibit Lists identifying

                                  26      those for which a stipulation of admissibility exists with an “S” in the appropriate box.

                                  27            The jury may not be shown any exhibits until admitted into evidence or stipulated by the

                                  28      parties as to admissibility without the express permission of the Court.
                                                                                         2
                                          Case 4:19-cv-07263-YGR Document 86 Filed 03/01/21 Page 3 of 6




                                   1   9. Equipment: Projectors, screens and similar equipment must be tested in the courtroom prior

                                   2      to the day when it will be used. Arrangements may be made with the Courtroom Deputy,

                                   3      Frances Stone, at (510) 637-3540, as to appropriate time for doing so. The U. S. Marshal

                                   4      service requires a court order to allow equipment into the building. Parties will need to file

                                   5      request and proposed order.

                                   6   10. Parties may use encrypted digital wireless system that includes a receiver and transmitter with

                                   7      XLR connector.

                                   8   11. The parties shall review the Court’s policy regarding the jury’s use of a computer during

                                   9      deliberations at http://cand.uscourts.gov/jurypc.

                                  10   12. Jurors and Peremptory Challenges: The Court will seat a total of seven (7) jurors and no

                                  11      alternates. The Court sets the number of peremptory challenges at three (3). Batson motions

                                  12      must be made in a timely fashion. Argument on the same shall be made outside the presence
Northern District of California
 United States District Court




                                  13      of the jury panel. Parties will each be afforded 15 minutes for voir dire.

                                  14   13. Introductory Jury Instructions: In general, the Court will give Model Instructions 1.3, 1.5-

                                  15      1.21, 2.2, 2.4, 2.11-2.16, and 3.1–3.5 from the Manual of Model Civil Jury Instructions for the

                                  16      Ninth Circuit (2017 Edition).

                                  17   14. Opening Statements: Parties must meet and confer to exchange any visuals, graphics or

                                  18      exhibits to be used in opening statements. Unless otherwise agreed, the exchange must occur

                                  19      no later than the close of business on the Wednesday before trial. Any objections not resolved

                                  20      must be filed in writing by the Thursday before trial. The parties are reminded that the

                                  21      purpose of an Opening Statement is not to argue the facts but to provide the jurors with an

                                  22      outline of what each side expects the evidence will show.

                                  23   15. Expert Disclosures/Fed. R. Civ. P. 68 Offers: To the extent not already provided, counsel

                                  24      shall lodge with the Court on the first day of trial a copy of all expert disclosures, including

                                  25      any supplements, as well as all offers of judgment made under Fed. R. Civ. P. 68.

                                  26   16. Doe Defendants: All Doe Defendants will be deemed dismissed once the jury, or first

                                  27      witness, is sworn, whichever occurs first.

                                  28   17. Depositions to be Used at Trial: Any party intending to use a deposition transcript at trial for
                                                                                         3
                                          Case 4:19-cv-07263-YGR Document 86 Filed 03/01/21 Page 4 of 6




                                   1      any purpose shall lodge the signed original (or a certified/stipulated copy if, for any reason, the

                                   2      original is not available) for use by the Court and shall have extra copies available for use by

                                   3      him/herself and the witness. All other parties are expected to have their own copies available.

                                   4      The parties shall each prepare and provide an index of the lodged transcripts and shall review

                                   5      the same with the courtroom deputy upon lodging the transcripts. The index shall provide a

                                   6      space for the party and the courtroom deputy to confirm delivery of and receipt of each

                                   7      transcript. Delivery of the transcripts shall occur no later than fourteen (14) before the

                                   8      rescheduled trial date.

                                   9   18. Before each trial day, counsel shall confer with the courtroom deputy and identify which of the

                                  10      transcripts may be used that day.

                                  11   19. Video Depositions at Trial: A video deposition may only be shown after the designations,

                                  12      counter-designation and objections are resolved. A transcript shall be provided of the portions
Northern District of California
 United States District Court




                                  13      played to the jury. The court reporter shall be relieved of her duties to transcribe that portion

                                  14      of the trial. In lieu of the court reporter's transcription, the parties shall provide to the court

                                  15      reporter in pdf format the testimony as played on the same day as the video is played. The

                                  16      court reporter will insert a parenthetical in the transcript and index and append the pdf of the

                                  17      testimony to the end of that day's transcript.

                                  18   20. Witnesses at Trial: The party presenting evidence shall give the other party 24 hours written

                                  19      notice of the witnesses to be called unless otherwise agreed upon by the parties themselves.

                                  20      For witnesses on a Monday, written notice shall be provided by the prior Saturday at noon.

                                  21      The parties are admonished that use of trial time is critical given the limited resources of the

                                  22      Court. All parties must have witnesses ready and available to testify. If the party presenting

                                  23      evidence does not have a witness ready to be called once a prior witness steps down, that party

                                  24      may be deemed to have rested its case. Further, and as explained, time does not stop while

                                  25      waiting for witnesses to arrive in Court. Witnesses may be taken out of order upon stipulation

                                  26      or with leave of Court provided that the circumstances giving rise to such an accommodation

                                  27      are promptly called to the attention of opposing counsel and the Court.

                                  28   21. Objections: There shall be no “speaking objections,” and no rebuttal unless requested by the
                                                                                           4
                                          Case 4:19-cv-07263-YGR Document 86 Filed 03/01/21 Page 5 of 6




                                   1      Court, in which case it shall be brief – e.g., “hearsay,” and if a rebuttal requested, “not offered

                                   2      for the truth.” If either counsel needs to make a better record, he/she may do so when the jury

                                   3      is out at the next break.

                                   4   22. Jury Questions: The Court allows written jury questions which it will share with counsel at

                                   5      the break(s) and then place in the record.

                                   6   23. Interpreters: If a witness requires an interpreter, counsel are advised to carefully review and

                                   7      be prepared to satisfy the Court that the interpreter is offered in compliance with Government

                                   8      Code §§ 68560 et seq., Evidence Code §§ 750 through 755.5, C.R.C. 2.890 et seq., and all

                                   9      Local Rules.

                                  10   24. Requests for Transcripts: If transcripts will be requested during or immediately after the

                                  11      trial, arrangements must be made with the Court Reporter Coordinator (Telephone No. 510-

                                  12      637-3534) at least one week prior to the commencement of the trial.
Northern District of California
 United States District Court




                                  13   25. Further Settlement Conference/Mediation: The parties shall engage in a mandatory

                                  14      settlement conference with Magistrate Judge Kim as directed by her.

                                  15   26. Settlement: Counsel shall promptly notify the Court by phone and email (for after hours, use:

                                  16      ygrchambers@cand.uscourts.gov) of any settlement. The notification shall indicate what

                                  17      further steps need to be taken to finalize the settlement. Unless the Court receives notice of

                                  18      settlement by 4:00 p.m. on the Friday prior to the Monday trial, jury costs will be assessed

                                  19      where the parties do not proceed to trial as scheduled. Civ. L.R. 40-1. Parties are advised that

                                  20      the trial and all trial-related dates will not be vacated until a formal Notice of Settlement is

                                  21      filed.

                                  22   27. Trial Decorum and Procedure: Counsel, parties, and witnesses are expected to conduct

                                  23      themselves at all times – on or off the record and whether or not in the presence of a jury – in a

                                  24      professional and courteous manner during trial. Do NOT approach other parties’ witnesses

                                  25      without permission. You may approach your own non-hostile witnesses without permission.

                                  26           During voir dire you will be allowed to use the bathrooms in the jury room so that you do

                                  27      not share the facilities with the jurors. You may not linger in the jury room or use any exit

                                  28      door other than the one leading to the courtroom.
                                                                                         5
                                          Case 4:19-cv-07263-YGR Document 86 Filed 03/01/21 Page 6 of 6




                                   1   28. Failure to Comply: Failure to comply with the obligations set forth in this order will result

                                   2      in sanctions appropriate to the gravity of the failure, including, but not limited to monetary

                                   3      fines and/or terminating sanctions.

                                   4          IT IS SO ORDERED.

                                   5   Dated: March 1, 2021

                                   6                                                  ______________________________________
                                                                                            YVONNE GONZALEZ ROGERS
                                   7                                                   UNITED STATES DISTRICT COURT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        6
